DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination, filed 25 October 2021.
Acknowledgment is made of applicant’s amendment, filed on 25 October 2021.  The changes and remarks disclosed therein have been considered.
	Claims 1, 5-9, 15-18, 38-64 are pending in the application.  Claims 1, 9 and 47 are currently amended.  Claims 56-64 are new. Claims 1, 9 and 62 are independent claims.
Claim Objections
The last claim “claim 63” is misnumbered and has been renumbered claim 64.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 62-63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2017/0243879) (hereinafter, “Yu”).
Re: independent claim 62, Yu discloses in figs. 13E-13F a memory array, comprising: a vertical stack of alternating insulative levels (33/34) and wordline levels (46), each wordline level comprises a top side opposite a bottom side and a front side extending between the top and bottom sides; and channel material (60) extending vertically along the stack; the channel material comprising a semiconductor composition [0093] and having first segments alternating with second segments; the first segments being adjacent the wordline levels and the second segments comprising horizontally extending channel material (60) extending toward the insulative levels (figs. 13E-13F). 
    PNG
    media_image1.png
    172
    331
    media_image1.png
    Greyscale

Re: claim 63, Yu discloses in figs. 13E-13F the memory array of claim 62 further comprising tunneling material (506L) having horizontally extending portions extending toward the insulative levels.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claims 1, 5-9, 15-18, 38-61 and 64 are allowed. 

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        11/5/2021